EXAMINER’S AMENDMENT

I.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with David O. Simmons on 1/20/2022.
The application has been amended as follows: 

1. (currently amended) A bone screw, comprising:
a shank portion having a proximal end and a distal end, wherein the shank portion includes at least one thread on an exterior surface thereof extending from adjacent the proximal end of the shank portion to adjacent the distal end of the shank portion, wherein the shank portion includes at least one bone material aperture therein extending between the exterior surface of the shank portion and the interior surface of the shank portion such that an aperture sidewall is defined between the exterior surface of the shank portion and [[the]]an interior surface of the shank portion, wherein the at least one bone material aperture extends through the at least one thread over at least a portion of an entire length of the shank portion and wherein one or more leading edge faces of the at least one thread is reclined with respect to the aperture sidewall; and
a head portion attached to the shank portion at the proximate end thereof, wherein the head portion includes a tool interface structure therein and wherein the tool interface structure includes a plurality of sidewalls, a floor and a tool lock recess located within at least one of the sidewalls.

3. (currently amended) The bone screw of claim 1 wherein: 
the shank portion includes a cannulation passage extending longitudinally therethrough; 
the cannulation passage defines [[an]]the interior surface of the shank portion; 

the at least one bone material aperture extends through the at least one thread over a first partial length of the shank portion; 
the at least one thread extends over a second partial length of the shank portion; 
the first partial length is shorter than the second partial length; 
the second partial length encompasses the first partial length; 
the first partial length begins at a first distance from the proximate end of the shank portion; 
the second partial length begins at a second distance from the proximate end of the shank portion; and 
the first distance is greater than the second distance.

6. (currently amended) The bone screw of claim 1 wherein:
the shank portion includes a cannulation passage extending longitudinally therethrough;
the cannulation passage defines [[an]]the interior surface of the shank portion;
the shank portion includes a plurality of bone material apertures therein each extending between the exterior surface of the shank portion and the interior surface of the shank portion; and
the exterior surface of the shank portion includes a channel therein extending between a first one of the bone material apertures and a second one of the bone material apertures thereby forming a contiguous bone material window having opposing side walls and a bridge member attached therebetween.

7.  (currently amended) The bone screw of claim 1 wherein:
the shank portion includes a cannulation passage extending longitudinally therethrough; and
the cannulation passage defines [[an]]the interior surface of the shank portion.

11. (currently amended) A bone screw, comprising:
an interior surface of the shank portion such that an aperture sidewall is defined between the exterior surface of the shank portion and the interior surface of the shank portion, wherein the at least one bone material aperture extends through the at least one thread over at least a portion of an entire length of the shank portion and wherein one or more leading edge faces of the at least one thread is reclined with respect to the aperture sidewall; and
a cap moveably attached to the head portion, wherein the tool interface structure is accessible through an opening within an exterior surface of the cap.

13. (currently amended) The bone screw of claim 11 wherein: 
the shank portion includes a cannulation passage extending longitudinally therethrough; 
the cannulation passage defines [[an]]the interior surface of the shank portion; 

the at least one bone material aperture extends through the at least one thread over a first partial length of the shank portion; 
the at least one thread extends over a second partial length of the shank portion; 
the first partial length is shorter than the second partial length; 
the second partial length encompasses the first partial length; 
the first partial length begins at a first distance from the proximate end of the shank portion;
the second partial length begins at a second distance from the proximate end of the shank portion; and
the first distance is greater than the second distance.

15. (currently amended) The bone screw of claim 11 wherein:

the cannulation passage defines [[an]]the interior surface of the shank portion.


II.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/CHRISTIAN A SEVILLA/            Primary Examiner, Art Unit 3775